213 F.3d 347 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.PATRICK J. RYAN,    Defendant-Appellant.
No. 99-1600
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 10, 2000
Decided May 16, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 CR 743-2--Harry D. Leinenweber, Judge.
Before COFFEY, FLAUM and DIANE P. WOOD, Circuit  Judges.
COFFEY, Circuit Judge.


1
On November 20, 1996,  Defendant-Appellant Patrick J. Ryan ("Ryan") was  indicted and charged in Count one with  participating in a scheme to defraud financial institutions and in Counts two through six with  making false statements on loan or credit  applications, and went to trial in the Northern  District of Illinois on December 9, 1997. At the  conclusion of a jury trial, the defendant was  found guilty on all counts and on February 11,  1999, the court sentenced Ryan to thirty-three  months on each count, ordered to run concurrently  and concurrent with each other, restitution in  the amount of $676,880.00, and upon release, a  three year supervised release term. After his  conviction and sentencing, Ryan filed a motion  for a new trial, which was denied by the court.  Thereafter, Ryan appealed, arguing that the court  abused its discretion when it admitted evidence  that he failed to report about $136,000.00 in  kickbacks and commissions on his tax returns and  when it denied his motion for a new trial because  newly discovered evidence revealed that one of  the government's key witnesses later admitted to  embezzling money from his employer.


2
We AFFIRM.

I.  BACKGROUND

3
In 1989, Michael Notaro ("Notaro"), president of  Statistical Tabulating Corporation ("STC"), a  computer services company located in Chicago,  Illinois, attempted to obtain refinancing on the  company's printers and computers. After  rejections from several banks and finance  companies, Notaro approached defendant Ryan to  assist STC in obtaining financing. Ryan at the  time was the vice- president of a company that  located and brokered financing for businesses.


4
The bank fraud scheme in this case is  theoretically simple but factually complex:  Notaro and Ryan submitted loan applications with  false financial documentation that inflated the  financial soundness of STC. Specifically, to  obtain loans and refinancing agreements from  First National Bank of Dolton, Standard Federal  Savings and Loan Association, and LaSalle Bank  Lakeview, Notaro and Ryan submitted false STC  financial statements that listed collateral that  did not exist as security for the loans and  fraudulent invoices for payment of equipment that  was never purchased. Notaro paid Ryan  approximately $136,000.00 in kickbacks and  commissions for his assistance in securing the  financing from the loan and refinancing proceeds.  When STC went down and filed for bankruptcy, the  banks were left with substantial losses.


5
At trial, over Ryan's objection, the court  admitted evidence that the defendant failed to  report the $136,000.00 that he had received from  Notaro for his assistance in the bank fraud  scheme. Following his conviction but before  sentencing,1 Ryan moved for a new trial based  on newly discovered evidence, revealing that a  government witness, William T. Roberts  ("Roberts"), the lending officer for LaSalle Bank  Lakeview, had confessed to his own embezzlement  of over $500,000 from the bank. The district  court denied the defendant's motion, finding that  his motion for a new trial did "not attack the  fundamental finding that LaSalle, a federally  secured institution, made a loan to [STC] based  on false information that was provided to the  bank by Ryan." The defendant appealed.

II.  ISSUES

6
On appeal, the defendant claims that the court  abused its discretion when it: (1) admitted  evidence that he had failed to report the  $136,000.00 in kickbacks and commissions on his  tax returns; and (2) denied his motion for a new  trial despite newly discovered evidence revealing  the illegal activity of one of the government's  key witnesses.

III.  DISCUSSION

7
A. The Admissibility of Ryan's Failure to Report  His Kickback Payments


8
Ryan contends that the court abused its  discretion when it admitted evidence that  established his failure to report on his tax  returns the $136,000.00 he received from Notaro  for his assistance in securing financing for STC.  We review a trial judge's evidentiary ruling for  abuse of discretion. See United States v. York,  933 F.2d 1343, 1348 (7th Cir. 1991). Indeed, we  afford "great deference to the trial court's  determination of the admissibility of evidence  because of the trial judge's first-hand exposure  to the witnesses and the evidence as a whole, and  because of the judge's familiarity with the case  and ability to gauge the impact of the evidence  in the context of the entire proceeding." United  States v. Van Dreel, 155 F.3d 902, 905 (7th Cir.  1998).


9
Ryan argues that this evidence was excludable  as other bad acts evidence under Federal Rule of  Evidence 404(b). We see no need to engage in Rule  404(b) analysis, however, because it is clear  from the record that this evidence was  "intricately related" to the bank fraud offense  charged in the indictment. "[T]his [C]ircuit has  a well-established line of precedent which allows  evidence of uncharged acts to be introduced if  the evidence is 'intricately related' to the acts  charged in the indictment." United States v.  Gibson, 170 F.3d 673, 680 (7th Cir. 1999). Under  the "intricately related" doctrine, the  admissibility of Ryan's failure to disclose the  $136,000.00 as income on his tax returns turns  on:


10
whether the evidence is properly admitted to  provide the jury with a complete story of the  crime on trial, whether its absence would create  a chronological or conceptual void in the story  of the crime or whether it is "so blended or  connected" that it incidentally involves,  explains the circumstances surrounding, or tends  to prove any element of, the charged crime.


11
United States v. Ramirez, 45 F.3d 1096, 1102 (7th  Cir. 1995) (alterations and citations omitted)  (emphasis added).


12
The trial judge concluded and we agree that the  crime that Ryan was charged with in Count one  (bank fraud under 18 U.S.C. sec. 1344) is a  specific intent crime. The judge found that the  evidence of his failure to report the kickbacks  in his tax returns "is evidence of a cover-up,  attempted cover-up, which has generally been held  to be admissible as far as casting some  reflection on how the defendant evaluated his own  conduct." The judge further concluded that the  probative value of the evidence outweighed its  prejudice because it tended to "prove [the bank  fraud] by acts [committed] afterwards."


13
Indeed, "[a] conviction for bank fraud under 18  U.S.C. sec. 1344 requires proof that the  defendant acted 'willfully and with specific  intent to deceive or cheat, usually for the  purpose of getting financial gain for one's self  or causing financial loss to another.'" United  States v. Pribble, 127 F.3d 583, 592 (7th Cir.  1997) (quoting United States v. Moede, 48 F.3d 238, 241 (7th Cir. 1995)). Further,


14
[i]ntent to defraud must be proven to obtain a  conviction for bank fraud. Howard, 30 F.3d at  874; United States v. LeDonne, 21 F.3d 1418, 1426  (7th Cir. 1994). We have defined intent to  defraud as acting willfully and with specific  intent to deceive or cheat, usually for the  purpose of getting financial gain for one's self  or causing financial loss to another. United  States v. Sims, 895 F.2d 326, 329 (7th Cir.  1990). Intent to defraud can be proven by  circumstantial evidence and by inferences drawn  from the scheme itself. Howard, 30 F.3d at 874;  LeDonne, 21 F.3d at 1426. Circumstantial evidence  of intent to defraud includes such conduct as  knowingly depositing a forged check, knowingly  depositing an NSF check, knowingly writing checks  on an inadequate account balance, violating bank  rules, and providing falsified information on  loan documents. See, e.g., Howard, 30 F.3d at  874; LeDonne, 21 F.3d at 1427-28; Hammen, 977 F.2d at 384; United States v. Ragosta, 970 F.2d 1085, 1090-91 (2nd Cir. 1992), cert. denied, 506 U.S. 1002, 113 S. Ct. 608, 121 L. Ed. 2d 543  (1992).


15
Moede, 48 F.3d at 241-42 (emphasis added).


16
Thus, Ryan's efforts to conceal his  participation in the bank fraud scheme by failing  to report the some $136,000.00 in kickbacks and  commissions received from Notaro, constituted  "[c]ircumstantial evidence of intent to defraud."  See id. The tax-return evidence also tended to  "cast doubt on the credibility of" his defense  that he advanced at trial--that he was ignorant  of the fraudulent aspects of the transactions.  See Gatineau v. Fleet Mortgage Corp., 137 F.3d 490, 495-96 (7th Cir. 1998). Because this  evidence was highly probative of his specific  intent to commit bank fraud and rebutted his  "ignorance" defense, we conclude that the trial  judge did not abuse his discretion in admitting  evidence of his failure to report his kickbacks  and commissions received from Notaro on his tax  returns.

B.  Motion for a New Trial

17
We next turn to the defendant's claim that the  court abused its discretion when it denied his  motion for a new trial because newly discovered  evidence existed that would have exonerated him.  Federal Rule of Criminal Procedure 33 provides  that "[o]n a defendant's motion, the court may  grant a new trial to that defendant if the  interests of justice so require." As we have  previously stated, "[p]robably the most frequent  basis for a Rule 33 motion--and the only one  specifically mentioned in the rule--is one 'based  on the ground of newly discovered evidence.'"  United States v. Woolfolk, 197 F.3d 900, 905 (7th  Cir. 1999) (citing United States v. Kamel, 965 F.2d 484, 490 (7th Cir. 1992)). As a reviewing  court, "we approach such motions with great  caution and are wary of second-guessing the  determinations of both judge and jury." United  States v. DePriest, 6 F.3d 1201, 1216 (7th Cir.  1993); Kamel, 965 F.2d at 490. As such, we review  motions for a new trial based on newly discovered  evidence for abuse of discretion. Woolfolk, 197 F.3d at 904.


18
To receive a new trial based on newly  discovered evidence, the defendant must  demonstrate that the evidence (1) came to their  knowledge only after trial; (2) could not have  been discovered sooner had due diligence been  exercised; (3) is material and not merely  impeaching or cumulative; and (4) would probably  lead to an acquittal in the event of a retrial.  United States v. Kamel, 965 F.2d 484, 490 (7th  Cir. 1992); Jarrett v. United States, 822 F.2d 1438, 1445 (7th Cir. 1987).


19
Ryan argues that the discovery of the illegal  embezzlement activity by the LaSalle Bank loan  officer, who testified at trial on behalf of the  government, justified the granting of a new  trial. But the district court concluded and we  agree that this new evidence "does not attack the  fundamental finding that LaSalle, a federally  insured institution, made a loan to [STC] based  on false information that was provided to the  bank by Ryan. . . . It in no way tends to prove  that Ryan may have been innocent of the scheme."  Indeed, Roberts' testimony at trial simply  established that he was the bank officer who  handled loan applications and relied upon the  information given to him by Ryan and Notaro.  Further, the defendant has failed to direct this  Court's attention to any fact that establishes  that Roberts' embezzlement from LaSalle Bank was  connected to Ryan's participation in the bank  fraud scheme. This new evidence neither casts  doubt nor supports Ryan's theory of defense--that  he relied on and believed Notaro when he  submitted the false financial information. Thus,  because Roberts' illegal activity was unrelated  to Ryan's participation in the bank fraud scheme,  the defendant has failed to establish and we are  unconvinced that Roberts' embezzlement of funds  from LaSalle Bank would probably lead to an  acquittal in the event of a retrial. Kamel, 965 F.2d at 490. We conclude that the judge did not  abuse his discretion when he denied the  defendant's motion for a new trial.

IV.  CONCLUSION

20
The court did not abuse its discretion when it  admitted evidence of Ryan's failure to report the  some $136,000.00 in kickbacks and commissions he  received from Notaro on his tax returns and when  it denied his motion for a new trial.


21
We AFFIRM the  defendant's conviction and sentence.



Notes:


1
 Notaro entered a plea of not guilty, but died due  to illness prior to trial.